The record conclusively establishes that plaintiff does not possess a cause of action (Fields v Leeponis, 95 AD2d 822). Plaintiff characterizes her profession or business as that of a writer and researcher. A fair interpretation of the allegedly defamatory material indicates that plaintiff was not accused of a general lack of character (Mason v Sullivan, 26 AD2d 115), or of a general incompetence or incapacity to perform the duties of her profession (McCullough v Certain Teed Prods. Corp., 70 AD2d 771). Rather, the allegedly defamatory material does no more than express unhappiness with plaintiff’s performance as a legislative assistant. This is not equatable with an accusation that plaintiff is incompetent or incapable in her calling (Amelkin v Commercial Trading Co., 23 AD2d 830, affd 17 NY2d 500; Tufano v Schwartz, 95 AD2d 852). At most, the allegedly defamatory material indicates that plaintiff merely performed one of her roles, that of a legislative assistant, inadequately (November v Time, Inc., 13 NY2d 175). Accordingly, the allegedly defamatory statements were not libelous per se. The complaint fails to allege special damages, and in light of the fact that plaintiff held her position of employment at the will of her employer and could be dismissed without cause, special damages could not be established. Accordingly, the motion to dismiss the complaint must be granted. Thompson, J. P., Brown and Rubin, JJ., concur.